Citation Nr: 0200226	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  97-32 543A	)	DATE
	)
	)


THE ISSUE

Whether the October 31, 1997 decision of the Board which 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
residuals of a left eye injury, should be revised or reversed 
on the grounds of clear and unmistakable error (CUE).



REPRESENTATION

Moving Party Represented by:   California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The moving party (hereinafter the veteran) served on active 
duty from August 1942 to March 1944.

This matter arises as an exercise of the Board's original 
jurisdiction under 38 U.S.C.A. § 7111 pursuant to an June 
1999 motion by the veteran alleging CUE in an October 31, 
1997 decision, wherein the Board determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for residuals of a left eye injury.


FINDINGS OF FACT

1.  In an October 31, 1997, decision, the Board determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for residuals of a 
left eye injury.

2.  The Board decision of October 31, 1997, was vacated by 
the Court.


CONCLUSION OF LAW

The October 31, 1997 decision of the Board is not subject to 
a revision on the basis of a CUE motion.  38 C.F.R. 
§ 20.1400 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1999, a motion was received from the veteran alleging 
CUE in an October 31, 1997 Board decision, wherein the Board 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
residuals of a left eye injury.  The veteran, in his motion, 
referred to an earlier November 1997 correspondence in which 
he requested reconsideration of the Board decision in 
question.  

The prior decision of the Board was vacated by the Court.  
Therefore, the 1997 decision of the Board no longer exists.  
Decisions that have been appealed to and decided by a Court 
are not subject to revision on the basis of CUE.


ORDER

The motion is dismissed. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



